              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                      CASE NO. CR415-203


JOEL T. MORRIS,

        Defendant.




                                     ORDER


        Before    the      Court    is   the     Consent       Motion    for     Early

Termination of Supervised Release filed by the                           Defendant.

{Doc.     153.)       In     the     motion.       Defendant        requests         the

termination      of     his three-year          term    of supervised        release

based    on   his     assistance         to,    and     cooperation      with,       the

Government in         prosecuting        another      person.    (Id. at 2.)          In

addition.     Defendant       states      that     he    has    met    all   special

conditions       of his supervised             release. (Id.          at 2.)     While

recognizing       that      Defendant's        conduct    during      his    time     on
                                                                                            c=
supervised        release          has    been        both     commendable (5
                                                                           30
                                                                              andS

encouraging,          the     Court        concludes         that       term^jtin^
                                                                                           -V    ——




Defendant's supervision after only 12 months of a                             5 v) ^
                                                                             3^nBnth
                                                                               -nl     5
term would be inappropriate. Moreover, after reviewiM the^                                 •<c:
                                                                                             3sn


nature of this offense in this case, Defendant's roast^
involvement in illegal schemes that violated the public's

trust cautions against any significant early termination of
